Citation Nr: 1431537	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-00 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.
 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969, including service in Vietnam from February 1967 to May 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal was remanded in June 2012 for additional development, and it now returns to the Board for appellate review.  

The appeal previously included two issues: entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD.  As discussed below, the Board's decision herein has rendered the second issue moot, and so the Board has combined the two issues as indicated on the title page.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge, sitting at the RO. A transcript of that hearing is in the claims file.

The Veteran had appointed a private attorney to represent him before VA throughout these proceedings.  However, in May 2014, the attorney advised the Veteran that he was withdrawing as his representative and then advised VA of the same.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his PTSD is a result of a verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.304(f) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with regard to the claim of entitlement to service connection for an acquired psychiatric disorder.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Moreover, the granting of the claim renders moot any non-compliance, should any exist, with the Board's orders in the June 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies: 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2011); see 75 Fed. Reg. 39843 (July 13, 2010).

Resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran has PTSD as a result of a reported in-service stressor.  The Veteran served as a truck driver and contends that he witnessed a man shot in the head while driving in Saigon.  He also states that he feared for his life on multiple occasions as he was shot at doing his daily deliveries.  These stressors are not verifiable.  However, a May 2013 VA examiner indicated that the Veteran's stressor of witnessing the shooting was adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity.  The examiner also indicated that the Veteran had symptoms of PTSD that are related to that stressor, even though ultimately the examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis.  The Board also finds that the stressor is consistent with the circumstances alone of the Veteran's service.  Therefore, the Veteran's lay statements may establish the occurrence of the claimed in-service stressor.  

As for whether the Veteran has a current diagnosis of PTSD, the Board determines that the evidence is in equipoise.  An August 2002 letter from Dr. Haikal says that the Veteran had known PTSD as a result of his tour in Vietnam.  A September 2008 private evaluation indicates that he Veteran meets the criteria for a PTSD diagnosis related to his experiences during the Vietnam War.  An October 2011 private evaluation report documents diagnoses of PTSD, due to the Veteran's Vietnam stressors, and depressive disorder NOS.  

In contrast, there is an October 2010 VA opinion that states that the Veteran has depressive disorder NOS and anxiety disorder NOS that are most likely reactions to life stressors, particularly his recent motor vehicle accident (MVA) and the resulting loss of his leg.  The May 2013 VA examiner diagnosed depressive disorder NOS and stated that the Veteran's symptoms of depression and anxiety are generalized in nature and had no discernible connection to the reported stressors but were attributed to current life stressors.  

In light of the above, the Board determines that it is at least as likely as not that the Veteran has a diagnosis of PTSD as a result of a verified in-service stressor.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Neither VA examiner accounted for the Veteran's complaints, treatment, and diagnosis of PTSD in the years that preceded the filing of his claim or the fact that he filed his claim two months before the March 2009 MVA in which he lost his leg.  Additionally, the Board notes that the Veteran's last PTSD diagnosis was documented in December 2010, and the only acquired psychiatric disorder diagnosed since then have been related to nonmilitary events.  However, the Court has held that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, even if the Veteran's PTSD resolved at some point during the appeal period, it constitutes a currently diagnosed disability that may be service-connected.  

It is important to point out at this juncture that it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  Accordingly, entitlement to service connection for PTSD is granted.

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the United States Court of Appeals for Veterans Claims has held that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the symptoms of his mental condition, whatever it is. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, while the Veteran had diagnoses and symptoms of anxiety and depression even before filing his claim, and therefore, before his March 2009 MVA, the Board has determined that PTSD is the diagnosis appropriate to the Veteran's symptoms for the purposes of this decision.  Moreover, the Veteran has claimed only that he has an acquired psychiatric disorder as a result of his stressor events in service, not that different disorders are related to different in-service events.  Therefore, the Board determines that the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is rendered moot.  

Based on the above, the Board finds that the evidence is in relative equipoise.  Thus, when resolving all doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of PTSD as a result of a verified in-service stressor. Accordingly, service connection for PTSD is granted. 


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


